J-S04021-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

ALEXIS RODRIGUEZ

                            Appellant                 No. 2282 EDA 2016


              Appeal from the Judgment of Sentence May 3, 2016
             In the Court of Common Pleas of Northampton County
              Criminal Division at No(s): CP-48-CR-0004038-2015


BEFORE: SHOGAN, J., OTT, J., and STEVENS, P.J.E.*

MEMORANDUM BY OTT, J.:                                FILED MARCH 23, 2017

        Alexis Rodriguez appeals from the judgment of sentence imposed on

May 3, 2016, in the Court of Common Pleas of Northampton County.

Rodriguez pleaded nolo contendere to aggravated assault, graded as a

felony of the first degree,1 and was sentenced to serve a term of three to 20

years’ imprisonment. Based upon the following, we dismiss this appeal for

failure to adhere to the Pennsylvania Rules of Appellate Procedure.

        Rodriguez claims (1) he did not enter his nolo contendere plea

knowingly, intelligently, and voluntarily, (2) the trial court abused its

discretion by denying him a hearing on his motion to invalidate or withdraw

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. § 2702(a)(1).
J-S04021-17



his nolo contendere plea, and (3) the court sentenced him excessively. See

Rodriguez’s Brief at 7.2 The Commonwealth contends that all issues raised

in this appeal have been waived for failure to properly develop any

arguments in the brief,3 and we agree.

        Appellate briefs must conform to the Rule of Appellate Procedure.

Pa.R.A.P. 2101. Where an appellant sets forth no argument whatsoever in

support of his claim, the claim is waived.               See Commonwealth v.

Woodard, 129 A.3d 480, 502 (Pa. 2015), cert. denied, 137 S. Ct. 92

(2016), citing Wirth v. Commonwealth, 95 A.3d 822, 837 (Pa. 2014)

(holding “[w]here an appellate brief fails to … develop an issue in any other

meaningful fashion capable of review, that claim is waived. It is not the

obligation of an appellate court to formulate appellant's arguments for him.”

(internal quotations omitted)).           See also Pa.R.A.P. 2119(a) (requiring

argument in appellate briefs contain “such discussion and citation of

authorities as are deemed pertinent”).           Further, “if the defects are in the


____________________________________________


2
  Rodriguez filed a post sentence motion to invalidate his nolo contendere
plea and a motion for reconsideration of sentence, which were denied by the
trial court. Rodriguez’s post sentence motions “requested that the plea be
vacated because his free will was overcome by his mental health disorders,
his mother’s terminal illness, abuse he was facing by other inmates in the
county prison and overall pressure about what other’s [sic] believed he had
done. [Rodriguez] also complained that the sentence was too harsh and
excessive.” Rodriguez’s Brief at 8.
3
    See Commonwealth Brief at 5.



                                           -2-
J-S04021-17



brief of the appellant … and are substantial, the appeal may be quashed or

dismissed.” Pa.R.A.P. 2101.

       The entire argument section for the three issues raised on appeal

spans one and one-half pages.            Each issue is discussed with perfunctory

legal citation, followed two or three conclusory sentences.          There is no

factual discussion or analysis to demonstrate the trial judge’s error in

denying Rodriguez’s post sentence motions to invalidate the nolo contendere

plea and for reconsideration of sentence. As such, we deem the defects in

Rodriguez’s brief to be sufficiently substantial to preclude any meaningful

review. We therefore elect to exercise our discretion under Rule 2101 and

dismiss this appeal.4

       Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/23/2017

____________________________________________


4
  The trial court has authored a comprehensive opinion that fully addresses
and cogently rejects the claims raised by Rodriguez in the post sentence
motions. If we were to reach the issues raised by Rodriguez, we would
affirm on the basis of the August 17, 2016, opinion of the Honorable Jennifer
R. Sletvold.




                                           -3-